DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 4-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashev et al. (US #2008/0232607).

Regarding Claim 1, Tashev discloses an electronic device (Figs. 1-5) comprising:
a plurality of microphones (Tashev Fig. 1: microphone array 118; ¶0020); and
a processor electrically connected to the plurality of microphones (Tashev ¶0019: Fig. 1: processing unit 102 [microphone array 118 connected to input 114]),
wherein the processor is configured to:
obtain audio signals through the plurality of microphones (Tashev ¶0034 discloses the audio signals captured by the microphone array 300 [Fig. 2] are first digitized using conventional A/D conversion techniques),
estimate a probability of existence of a voice signal included in the obtained audio signals (Tashev Fig. 4, box 406: ¶0049 discloses a desired signal is estimated by taking the product of the beamformer output and the probability that the beamformer output contains the desired signal at a given target angle region. ¶0051 discloses the beamformer output is used to compute a speech presence probability; Fig. 5, box 510),
obtain correlation information between the audio signals based on the probability of existence of the voice signal and/or the obtained audio signals (Tashev ¶0049 discloses the estimated desired signal is used as a reference signal and components that are correlated to the estimated desired signal are subtracted from the input signals to obtain interference signals; Fig. 4, block 408),
obtain voice blocking information based on the correlation information or a direction of arrival (DOA) estimation (Tashev ¶0028 discloses Fig. 2 illustrates a structure of a known robust GSC for a four-element microphone array. Initially, the four microphone inputs 202 xi(n) (i = 1, ... , 4) go through the fixed beamformer [FBF] 204 that directs the beam towards the expected direction of arrival [DOA]. The beamformer output yf(n) 206 contains the enhanced signal originating from the pointed direction, which is used as a reference by an adaptive blocking matrix 208. The adaptive blocking matrix 208 adaptively subtracts the signal of interest, represented by the reference signal yf(n) 206, from each channel input xi(n) 202, and provides the interference signals ei(n) 210. In order to suppress only those signals that originate from a specific tracking region, the adaptive filter coefficients of the adaptive block matrix 208 are constrained within predefined boundaries. These boundaries are specified based on the maximum allowed deviation between the expected DOA and the actual DOA. ¶0052 discloses the estimated desired signal is input to an adaptive blocking matrix so it can be used as a reference signal [Fig. 5, box 516]. The adaptive blocking matrix uses the estimated desired signal as the reference signal and adaptively subtracts the components that are correlated to the estimated desired signal from the input signals in the frequency domain. After the subtraction, the adaptive blocking matrix outputs contain the ,
obtain a first signal among the audio signals based on the audio signals, the correlation information, and the voice blocking information (Tashev ¶0029 discloses Fig. 2 illustrates the interference signals ei(n) 210, obtained from the adaptive blocking matrix 208, are passed to an adaptive interference canceller 212, which adaptively removes the signal components that are correlated to the interference signals from the beamformer output yf(n) 206. ¶0054 discloses the adaptive interference canceller then removes the signal components in the beamformer output signals that are correlated to the interference signals  [Fig. 5, box 520]. To do this the adaptive interference canceller computes the overall interference signal by taking the weighted sum of the interference signals at each frequency bin Eil(k) using the adaptive filter coefficients Ail(k) of the adaptive blocking matrix),
obtain a second signal including the voice signal among the audio signals (Tashev ¶0030 discloses Fig. 2 illustrates ideally, the beamformer 206 output yf(n) should consist of the target signal, while the adaptive blocking matrix outputs 210 contain only the interference part in the original inputs. This holds more or less true when the interference is a point source whose direction is sufficiently separated from the direction of the target signal. However, this assumption breaks down under conditions of isotropic ambient noise, where the beamformer output 206 contains a considerable amount of noise. In such cases the adaptive blocking matrix 208 tends to subtract the noise from the input signal, while still leaving a significant portion of the target signal behind. Therefore, the interference signals ei(n) will have less noise and more from the target , and
obtain a noise-removed voice signal by removing the first signal from the second signal (Tashev ¶0054 discloses the final output in the time domain can be obtained by taking the inverse-MCLT [IMCLT] of Yol(k) [Fig. 5, box 524]. As in the adaptive blocking matrix, the filter coefficients in the adaptive interference canceller can also be updated [Fig. 5, box 526]. Other processing such as encoding and transmitting the enhanced signal can also be performed [Fig. 5, box 528]).

Regarding Claim 2, Tashev discloses the electronic device of claim 1, wherein the processor is configured to:
obtain a blocking matrix based on the correlation information and the voice blocking information (Tashev ¶0036 discloses the adaptive blocking matrix should preferably subtract only the portions in the input signals that are correlated to the "desired signal"), and
obtain the first signal based on the audio signals and the blocking matrix(Tashev ¶0037 discloses the adaptive blocking matrix 330 uses the estimated desired signal 314 as the reference signal, instead of the beamformer output and adaptively subtracts the components that are correlated to the estimated desired signal 314 from the input signals 310).
11-12 are rejected for the same reasons as set forth in Claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashev et al. (US #2008/0232607) in view of Sorensen et al. (US #2013/0083943).

Regarding Claim 3, Tashev discloses the electronic device of claim 1, but may not explicitly disclose wherein the correlation information includes a covariance matrix between the audio signals that correspond to the plurality of microphones, respectively.
However, Sorensen teaches wherein the correlation information includes a covariance matrix between the audio signals that correspond to the plurality of microphones, respectively (Sorensen ¶0008 discloses the covariance matrix provides an indication of the correlation of the audio signals received at the different microphones of the microphone array when different delays are applied to the received audio signals .
Tashev and Sorensen are analogous art as they pertain to processing signals received at a device. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify enhanced noise suppression technique (as taught by Tashev, ¶0007) such that there can be a delay from which there is correlation, for example as indicated by means of a high correlation coefficient in the covariance matrix (Sorensen, ¶0051) to beneficially further regularization of the beamformer (Sorensen, ¶0051).

Claim 13 is rejected for the same reasons as set forth in Claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651